UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ROBERT ASHLEY,                                                 :
                                                               :
                                       Plaintiff,              :   No. 19-CV-6282 (AJN) (OTW)
                                                               :
                      -against-                                :            ORDER
                                                               :
C.O. GONZALEZ #6566, et al.,
                                                               :
                                       Defendant.              :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the New York City Law Department’s (“City”) request to

adjourn the March 5, 2020 settlement conference call. (ECF 48). That request is DENIED. In light

of the City’s stance on settlement, the call will be converted to a discovery status conference

call.

         The City’s request for a stay of discovery pending resolution of the City’s Rule 12 motion

to dismiss is DENIED. Discovery shall still proceed. The Clerk of Court is respectfully requested

to close ECF 48 and to mail a copy of this Order to the pro se Plaintiff.


         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: March 4, 2020                                                                Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
